DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 28, 2022 has been entered.  

Response to amendment

Claims 16 and 27 have been amended. Claims 1-15 have cancelled.  Claims 16-37 are pending.  

Applicant’s arguments with respect to the rejection of the claims under 35 U.S.C. § 103(a) have been fully considered but are moot in view of the new grounds of rejection.  

This action is Non-Final.

Claim Objections 

Claims 21 and 29 are objected to because of the following informalities:  In claim 21, lines 1 and 4; the phrase “via a computing device” is recited twice.  It is not clear, the which computing device the analyzing and generating step refers to.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 21, 29 and 36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 14 and 19 of U.S. Patent No. US 10,885,090 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 14 and 19 of U.S. Patent No. US 10,885,090 B2 contains every element of claims 21, 29 and 36 of the instant application and as such anticipates claims 21, 29 and 36 of the instant application.  

Claims 22, 30 and 37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4 and 17 of U.S. Patent No. US 10,885,090 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 4 and 17 of U.S. Patent No. US 10,885,090 B2 contains every element of claims 22, 30 and 37 of the instant application and as such anticipates claims 22, 30 and 37 of the instant application.

Claims 23 and 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 14 and 19 of U.S. Patent No. US 10,885,090 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 14 and 19 of U.S. Patent No. US 10,885,090 B2 contains every element of claims 23 and 31 of the instant application and as such anticipates claims 23 and 31 of the instant application.  

Claims 25, 33 and 39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3 and 16 of U.S. Patent No. US 10,885,090 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 3 and 16 of U.S. Patent No. US 10,885,090 B2 contains every element of claims 25, 33 and 39 of the instant application and as such anticipates claims 25, 33 and 39 of the instant application.  

Claims 26, 34 and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5 and 18 of U.S. Patent No. US 10,885,090 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 5 and 18 of U.S. Patent No. US 10,885,090 B2 contains every element of claims 26, 34 and 40 of the instant application and as such anticipates claims 26, 34 and 40 of the instant application.  

Claims 27 and 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. US 10,885,090 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 6 of U.S. Patent No. US 10,885,090 B2 contains every element of claims 27 and 35 of the instant application and as such anticipates claims 27 and 35 of the instant application.  

Claim 28 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. US 10,885,090 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 13 of U.S. Patent No. US 10,885,090 B2 contains every element of claim 28 of the instant application and as such anticipates claim 28 of the instant application. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 21-40 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Weber et al. (US 2012/0290662 A1) in view of Bessler et al. (US 2015/0100356 A1) further in view of Ossia et al. (US 2016/0337300 A1).

Regarding claims 21, 29 and 36 Weber discloses a method comprising: 
identifying, via a computing device, an inbox of a user comprising a set of messages (see Weber paragraph [0016], automatically learning user behavioral patterns when interacting with messages and based on the learned patterns, suggesting one or more actions that a user might take in response to receiving a subsequent message…a horizontal classifier may include virtually any classifier that is trained across a plurality of users' inboxes); 
parsing, via the computing device, each identified message in the set (see Weber paragraph [0016], a plurality of features, are extracted from a plurality of messages); identifying, via the computing device, based on said parsing, message data and metadata for each message (see Weber paragraph [0016], a plurality of features, are extracted from a plurality of messages, as well as from events or actions associated with the messages, to generate a plurality of feature vectors);
 identifying, via a computing device, a criteria associated with a content recommendation, said criteria corresponding to at least one of a real-world or digital event (see Weber paragraph [0016], a plurality of features, are extracted from a plurality of messages, as well as from events or actions associated with the messages, to generate a plurality of feature vectors, see Weber paragraph [0017], for each new incoming message, a feature vector may be generated and one or more of the above classifiers are employed to produce a set of one or more predicted actions that a user might take on the incoming message); 
analyzing, via the computing device, the message data and metadata based on said criteria (see Weber paragraph [0016], Various classifiers are then trained, including horizontal classifiers and vertical classifiers, using the feature vectors. Briefly, a horizontal classifier may include virtually any classifier that is trained across a plurality of users' inboxes, and actions upon the messages to determine a "wisdom of the crowds," suggested action); 
generating, via the computing device, based on said analysis, … (see Weber paragraph [0017], for each new incoming message, a feature vector may be generated and one or more of the above classifiers are employed to produce a set of one or more predicted actions that a user might take on the incoming message. In one embodiment, the results of the one or more classifiers may be combined to provide a weighted suggested action. In one embodiment, the classifiers may further provide a confidence value indicating a level of confidence in the output predicted action to be taken. The confidence value may then be employed, in one embodiment, to rank order messages within a given predicted action); and 
generating, via the computing device, an interest profile for the user based on said generated confidence graph comprising the score (see Weber paragraph [0018], Providing explicit suggested actions to be performed on a message is directed in part to providing actions that are intended to be of a similar nature as actions that are actually observed, either globally over a plurality of users, and/or for a particular user. Such suggested actions may also enable improved social interactions, as it may encourage and assist users in focusing their attention on more relevant social relationships. Further, providing suggested actions is directed also to providing a more informative mechanism of guidance to the user over other mechanisms that, for example, merely indicate whether a message is important or not. In addition, providing predicted actions as suggested actions that a user might take on a message are also directed towards enabling conversations to be preserved between the user and others).
Weber disclose, see Weber paragraph [0017], the classifiers may further provide a confidence value indicating a level of confidence in the output predicted action to be taken. The confidence value may then be employed, in one embodiment, to rank order messages within a given predicted action.
Bessler expressly disclose generating, a confidence graph, (see Bessler paragraph [0054], instead of retaining each communication, relationship analyzer 266 constructs a message graph for all obtained electronic communications. The message graph stores the user as a central vertex in the graph, other users that are recipients/senders of communications are stored nodes connected to the vertex, and communications between the user and the relationship/contacts are stored as paths between the central vertex and other nodes. Furthermore, each node include metadata extracted from the communications such as time of delivery, time of receipt, domain name in email addresses extracted from message, machine learning model analysis results of message body, average reply time, last reply time, etc. This message graph can then be stored in relationship management data store 280 and supplemented by relationship analyzer 266 upon receipt of new messages associated with the user. For example, an email may be obtained from John Doe (john@service) and a second communication may be obtained from a social networking system for John R. Doe (123-456-7890) and stored as different nodes within a graph for a user, with the email address, phone number, and social networking handle stored as metadata associated with their respective nodes).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Bessler into the method of Weber to have generating graph, in order to the automatically process suggestion, and to determine one or more collaborators to the user when relationship management server  determines that one or more organizational users also engage in a similar pattern of communication indicative of the specific topic with the determined relationship (see Bessler paragraph [0040]).
Ossia expressly discloses …a score based on the number of messages in the set a mapping to said criteria the score indicating a degree of confidence in the user’s interest in said at least one of a real-world or digital event (see Ossia paragraph [0055]), A probability of the communication item corresponding to the insight may be determined based on a number of attributes of the communication item that match the attributes of the insight-specific model. For example, if using a Decision Tree, the Decision Tree graph may be traversed according to the match between the attributes of the communication item and the attributes and values of the graph's nodes, where a leaf node's value may be used as the calculated probability…various thresholds may be defined in association with the probability to determine the level of confidence, where a first threshold may be set at 30% probability and a second threshold may be set at 60% probability, for example. Accordingly, a probability below the first threshold indicates a low level of confidence (or “possible” insight category), a probability between the first and second threshold indicates a medium level of confidence (or “recommended” insight category), and a probability above the second threshold indicates a high level of confidence (or “needed” insight category; The user may further be enabled to select which types of sent and/or received communication items (based on a folder in which the communication items are stored) may be analyzed by the insight module 328 to determine insights. For example, the user may select folders in three categories: folders for sent communication items 330, folders for received communication items 332, and not-analyzed folders 334. As illustrated, the user may indicate that insights may be determined for sent communication items residing in the sent items, inbox, and outbox folders (folders for sent communication items 330), and insights may be determined for received communication items within an inbox folder (folders for received communication items 332). Additionally, past communication items within these folders may be analyzed and used to generate models (applied by the insight module to determine insights)).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Ossia into the method of Weber to have the query of the database shard having a predictable response time.  Here, combining Ossia with Weber, which are both related to performing message analysis Weber, by providing system that provides automatic and adaptive solutions for prioritizing the handling of communication items (see Ossia paragraph [0002]).

Regarding claims 22, 30 and 37 Weber discloses: receiving, via the computing device, a request to send the user digital content; and analyzing, via the computing device, said interest profile, and based on said analysis (see Weber paragraph [0020], to enhance sharing of advertisements, and/or other items, usable to monetize a suggested action. For example, in one embodiment, based on predictions of how a particular user might respond to a given advertisement), identifying information indicating a type of content (see Weber paragraph [0020], It should also be recognized that while messages are disclosed herein, other applications may also employ the various embodiments, to enhance sharing of advertisements, and/or other items, usable to monetize a suggested action. For example, in one embodiment, based on predictions of how a particular user might respond to a given advertisement, one or more advertisements might be sent to the particular user. In this manner, for example, a user that is predicted to respond to particular advertisements might be provided those advertisements). 
Regarding claims 23 and 31, Bessler expressly discloses wherein said type of content is identified based on said mappings in said confidence graph (see Bessler paragraph [0054], instead of retaining each communication, relationship analyzer 266 constructs a message graph for all obtained electronic communications. The message graph stores the user as a central vertex in the graph, other users that are recipients/senders of communications are stored nodes connected to the vertex, and communications between the user and the relationship/contacts are stored as paths between the central vertex and other nodes. Furthermore, each node include metadata extracted from the communications such as time of delivery, time of receipt, domain name in email addresses extracted from message, machine learning model analysis results of message body, average reply time, last reply time, etc. This message graph can then be stored in relationship management data store 280 and supplemented by relationship analyzer 266 upon receipt of new messages associated with the user. For example, an email may be obtained from John Doe (john@service) and a second communication may be obtained from a social networking system for John R. Doe (123-456-7890) and stored as different nodes within a graph for a user, with the email address, phone number, and social networking handle stored as metadata associated with their respective nodes).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Bessler into the method of Weber to have generating graph, in order to the automatically process suggestion, and to determine one or more collaborators to the user when relationship management server  determines that one or more organizational users also engage in a similar pattern of communication indicative of the specific topic with the determined relationship (see Bessler paragraph [0040]).

Regarding claims 24, 32 and 38, Weber discloses communicating, by the computing device, information indicating said type of content over a network in response to said request (see Weber paragraph [0020], It should also be recognized that while messages are disclosed herein, other applications may also employ the various embodiments, to enhance sharing of advertisements, and/or other items, usable to monetize a suggested action. For example, in one embodiment, based on predictions of how a particular user might respond to a given advertisement, one or more advertisements might be sent to the particular user. In this manner, for example, a user that is predicted to respond to particular advertisements might be provided those advertisements). 
Regarding claims 25, 33 and 39, Weber discloses identifying, on a network, another user with a confidence … having similar values within a threshold amount (see Weber paragraph [0016], Vertical classifiers may include virtually any classifier that is trained on a single user's inbox and actions upon messages. In one embodiment, multiple vertical classifiers may be employed, including a vertical general classifier that is trained based on a particular user, and another vertical pair-wise classifier that is trained based on a particular recipient (user)-sender pair relationship for messages); and 
cross-validating the confidence … of the user by performing statistical analysis on the confidence … based on the confidence … of the other user, wherein said interest profile is generated based on said validated version of the confidence .... (see Weber paragraph [0016], Various classifiers are then trained, including horizontal classifiers and vertical classifiers, using the feature vectors. Briefly, a horizontal classifier may include virtually any classifier that is trained across a plurality of users' inboxes, and actions upon the messages to determine a "wisdom of the crowds," suggested action).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Bessler into the method of Weber to have generating graph, in order to the automatically process suggestion, and to determine one or more collaborators to the user when relationship management server  determines that one or more organizational users also engage in a similar pattern of communication indicative of the specific topic with the determined relationship (see Bessler paragraph [0040]).
 
Regarding claims 26, 34 and 40 Weber discloses monitoring said inbox for a trigger; detecting said trigger (see Weber paragraph [0013], Non-limiting, non-exhaustive examples of recipient features include, activity levels for the recipient; a login frequency that might indicate, for example, how many logins a user has done on their messaging client during a given time period, such as a day, week, month, or the like; a number of messages received during a given time period; a number or fraction of messages replied to, forwarded, read, discarded, archived, such as to a special folder; annotated the message for a later action; even taking no action on a message may be included as a feature).
Bessler expressly discloses recursively updating said confidence graph based on said detected trigger, said recursive updating comprising performing said steps for a new set of messages each time said trigger is detected (relationship management server 210 periodically accesses electronic communication systems 205 to check for new electronic communications. Relationship management server 210 analyzes the new communications individually, using the one or more pre-trained machine learning model analysis techniques, and in view of the corpus of previously analyzed communications. In one embodiment, the analysis may include updating a communications graph associated with the user, and determining whether to merge contacts, suggest relationships be added to a process, suggest collaborators be added to a process, advance stages of a process, etc).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Bessler into the method of Weber to have recursively updating said confidence graph, in order to the automatically process suggestion, and to determine one or more collaborators to the user when relationship management server  determines that one or more organizational users also engage in a similar pattern of communication indicative of the specific topic with the determined relationship (see Bessler paragraph [0040]).

Regarding claims 27 and 35, Weber discloses wherein said trigger is selected from a group consisting of: a time period, when a new message is received, when the user logs into an account of the inbox, when a user action is detected, when the user logs out of the account, and at preset time or date (see Weber paragraph [0013], Non-limiting, non-exhaustive examples of recipient features include, activity levels for the recipient; a login frequency that might indicate, for example, how many logins a user has done on their messaging client during a given time period, such as a day, week, month, or the like; a number of messages received during a given time period; a number or fraction of messages replied to, forwarded, read, discarded, archived, such as to a special folder; annotated the message for a later action; even taking no action on a message may be included as a feature).

Regarding claim 28, Weber discloses, analyzing the interest profile, and based on said analysis, identifying interest information for the user (see Weber paragraph [0070], where there is determined to be a statistically significant sample size of actions for the user-sender pair, results from the vertical pair-wise classifier might be weighted higher than the predictions from the other classifiers. In another embodiment, where each at least one classifier predicts a statistically significant action that is different from an action predicted by the other classifiers, each action determined to be statistically significant may be retained for display);
causing communication, over the network, of said interest information to an advertisement platform to obtain a digital content item comprising digital advertisement content associated with said interest information (see Weber paragraph [0020], It should also be recognized that while messages are disclosed herein, other applications may also employ the various embodiments, to enhance sharing of advertisements, and/or other items, usable to monetize a suggested action); and
communicating said identified digital content item to said user for display in association with an interface of the inbox (see Weber paragraph [0020], It should also be recognized that while messages are disclosed herein, other applications may also employ the various embodiments, to enhance sharing of advertisements, and/or other items, usable to monetize a suggested action. For example, in one embodiment, based on predictions of how a particular user might respond to a given advertisement, one or more advertisements might be sent to the particular user. In this manner, for example, a user that is predicted to respond to particular advertisements might be provided those advertisements).
Conclusion
Any inquiry concerning this communication or earlier communications from 
the examiner should be directed to DINKU GEBRESENBET whose telephone 
number is 571-270-1636.  The examiner can normally be reached between 8am-
5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached at 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197(toll-free).

/DINKU W GEBRESENBET/Primary Examiner, Art Unit 2164